Citation Nr: 0819658	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  06-14 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to non-service connected burial benefits.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran, who died in June 1989, had active service from 
June 1945 to December 1945 and from February 1946 to February 
1947.  The appellant is the veteran's daughter.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2004 and August 2005 denial letters 
of the Department of Veterans Affairs Regional Office in Los 
Angeles, California.

A review of the appellant's substantive appeal, received in 
April 2006, shows that she requested a hearing before a 
Member of the Board (i.e., Veterans Law Judge) at the RO.  A 
Travel Board hearing was scheduled for July 2006.  However, 
the appellant failed to appear for her scheduled hearing, and 
there is no record that a request for another hearing was 
ever made.  Without good cause being shown for the failure to 
appear, no further hearing can be scheduled and appellate 
review may proceed.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1989 and was buried on June 
[redacted], 1989.

2.  VA received the appellant's first application for payment 
of VA burial allowance in June 1989.  The RO denied the claim 
in July 1989, finding that the funeral director was the 
proper claimant because burial expenses were as yet unpaid.  
The appellant did not reapply for burial allowance within two 
years from the date of burial.

3.  In October 1989, Rose Hills Memorial Park Association 
submitted an application for payment of VA burial allowance.  

4.  In November 1989, the RO authorized payment of a $150.00 
plot or interment allowance to Rose Hills Memorial Park 
Association.  The RO denied further burial benefits.  The 
appellant was notified of this decision in a November 1989 
letter.

5. VA received the appellant's current application for 
payment of VA burial allowance in June 2004.


CONCLUSION OF LAW

There is no legal entitlement to additional VA burial 
benefits.  38 U.S.C.A.  §§ 2302(a), 2304 (West 2002); 38 
C.F.R. §§ 3.1600, 3.1601 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a veteran dies as a 
result of a service connected disability or disabilities, 
certain burial benefits may be paid.  38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of 
death, the veteran was in receipt of pension or compensation; 
or (2) the veteran had an original or reopened claim for 
either benefit pending at the time of the veteran's death and 
in the case of a reopened claim there is sufficient prima 
facie evidence of record on the date of the veteran's death 
to show entitlement; or (3) the deceased was a veteran of any 
war or was discharged or released from active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty, and the body of the deceased is being held 
by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while "properly 
hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. 
§ 3.1600(c).

Applications for payments of burial and funeral expenses, to 
include plot or interment allowance under 38 U.S.C.A. 2302, 
must be filed within two years after the burial or permanent 
cremation of the veteran.  38 U.S.C.A. § 2304; 38 C.F.R. 
§ 3.1601(a). This two-year time limit does not apply to 
claims for service-connected burial allowance, or for the 
cost of transporting a veteran's body to the place of burial 
when the veteran dies while "properly hospitalized", or for 
burial in a national cemetery.  38 C.F.R. § 3.1601(a).

In this case, the death certificate shows that the veteran 
died in a hospital on June [redacted], 1989.  He was buried in a 
private cemetery on June [redacted], 1989.  The cause of death was 
acute septic shock, due to urinary tract infection, due to 
pneumonia.  The veteran did not die of a service-connected 
disability, nor was he "properly hospitalized" by VA at the 
time of his death.

The appellant filed her first application within two years of 
the veteran's burial, in June 1989.  The application was 
denied in July 1989, as the appellant had not paid the 
expenses in full, and the proper claimant was therefore the 
funeral director.

The funeral home, Rose Hills Memorial Park Association, filed 
an application for burial benefits in October 1989.  In 
November 1989, the RO authorized payment of $150.00 to the 
funeral home as a plot and interment allowance.  Further 
burial benefits were denied, as the veteran's death was not 
service connected, he was not hospitalized by VA, he had no 
VA claims pending at the time of his death, and he was not 
receiving any disability compensation or pension.  

The appellant was notified of this decision by letter in 
November 1989, as she had authorized the burial services by 
the funeral home.

The appellant filed her current application for burial 
benefits in June 2004.

A plot allowance of $150.00 was already authorized by the 
appellant and paid to the funeral home in 1989.  The criteria 
for payment of any further burial benefits when the veteran's 
death is not service-connected are not met.  At the time of 
his death, the veteran was not in receipt of pension or 
compensation, nor did he have an original or reopened claim 
pending, nor was he released from active military service due 
to a disability incurred or aggravated in the line of duty, 
and his body was not held by a State.  38 U.S.C.A. § 2302(a); 
38 C.F.R. § 3.1600(b).  As these criteria are not met, the 
appellant is not legally entitled to payment of burial 
benefits.

Additionally, the appellant's current Application for Burial 
Benefits, VA Form 52-530, was received in June 2004, well 
over two years after the veteran's burial.  See 38 C.F.R. § 
3.1601(a).  The appellant does not qualify for any of the 
exceptions to the two-year requirement.  In this respect, the 
veteran's death was not service-connected, he was not 
"properly hospitalized" at the time of death, and he was 
not buried in a national cemetery.

Thus, because the funeral home Rose Hills Memorial Park 
Association was already granted a plot or interment allowance 
of $150.00, and because the appellant did not file her burial 
allowance claim within two years of the veteran's burial as 
required by statute and regulation, the law is dispositive 
without regard to any other facts in the case.  In addition, 
even if the Board were to liberally interpret the appellant's 
earlier June 1989 application, she did not have standing as a 
proper claimant at that time as she had not yet paid the 
burial expenses in full.  

The law is clear on the determinative issue: a completed 
application for reimbursement or direct payment of burial and 
funeral expenses must be received by VA within two years of 
the veteran's burial.  Where the law is dispositive, the 
claim must be denied on the basis of absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Hence, no 
relief is available.

The provisions of the VCAA have no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in a matter.  Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002).

ORDER

Entitlement to nonservice-connected burial benefits is 
denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


